Citation Nr: 1723270	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-24 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 

REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to June 1970, including service in the Republic of Vietnam.  He died in September 2005, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A March 2015 Board decision reopened and remanded the claim of entitlement to service connection for the cause of the Veteran's death.  However, the appeal must be remanded again for additional development.

It is noted that the appellant's representative has requested more time to obtain additional evidence in support of this appeal.  See June 2017 correspondence.  As the case is being remanded, the appellant has additional time to submit additional evidence and/or information in support of this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that the Veteran's colon adenocarcinoma with extensive hepatic measures; upper digestive tube bleeding; and hepatic encephalopathy and coma; were due to exposure to Agent Orange.  The service records reflect that the Veteran had service in Vietnam.  Consequently, he is presumed to have been exposed to Agent Orange. 

The RO denied the claim by finding that the Veteran's colon adenocarcinoma with extensive hepatic measures; upper digestive tube bleeding; hepatic encephalopathy and coma; and irreversible cardio respiratory arrest were not incurred or caused by service.  It also found that presumptive service connection was not warranted because the Veteran's cause of death is not listed among the disabilities presumptively related to herbicide (Agent Orange) exposure.  The Court of Appeals for Veterans Claims has stated, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection." Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Consequently, the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange. 

In this regard, the Board previously remanded the claim, in part, to determine whether the whether the Veteran's colon adenocarcinoma with extensive hepatic metastases upper digestive tube bleeding; and hepatic encephalopathy and coma were related to the his military service.  According to a January 2017 VA opinion, the VA examiner determined that it was less likely than not that the Veteran's colon adenocarcinoma with extensive hepatic metastases; upper digestive tube bleeding; and hepatic encephalopathy and coma were related to his military service.  He further noted that given the advanced state of the disease for a few years prior to diagnosis but it is not medically possible that he had any of the conditions that ultimately led to his death at the time of his discharge from service several decades prior to diagnosis.  He also noted that service records reveal no chronic condition that would have ultimately led to his death.

The Board recognizes that presumptive service connection is not warranted. However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his disability is the result of active service.

Here, while the examiner noted that there was no chronic condition found in the service medical records that would have led to the Veteran's death, it is unclear whether he considered whether the Veteran's diagnoses were related to his Agent Orange exposure.  Furthermore, noting that the disability was not present in service or for many years thereafter is not a sufficient basis to deny the claim.  Thus an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the entire record to the January 2017 VA examiner to obtain an addendum opinion regarding the nature and etiology of the Veteran's cause of death.  The entire record is to be reviewed in connection with the examination so the examiner may become familiar with the Veteran's pertinent medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon adenocarcinoma with extensive hepatic metastases; upper digestive tube bleeding; and/or hepatic encephalopathy and coma began during or are causally related service, to include as due to presumed exposure to Agent Orange. 

The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

2.  After completion of the above, review the relevant evidence of record and determine if the benefit sought can be granted.  If the claim remains denied, then furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




